The order of the district court, allowing an amendment to appellants' motion for a new trial, having been reversed and set aside, upon an appeal taken therefrom by defendant Gilham, (Earles v. Gilham, ante,) it follows from that decision that there is no statement, on motion for a new trial herein, which can be considered by this court; and, as it is not claimed that there is any error in the judgment roll, the judgment and order of the district court denying a new trial must be affirmed. It is so ordered.
Leonard, C. J. did not participate in this decision.